Exhibit 10.21

SECOND AMENDMENT

SECOND AMENDMENT, dated as of April 6, 2012 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of June 3, 2011 (as amended by the First
Amendment, dated as of November 22, 2011, and as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Petroleum Heat and Power Co., Inc., a Minnesota corporation
(the “Borrower”), the other Loan Parties, the Lenders from time to time party
hereto, JPMorgan Chase Bank, N.A., a national banking association, as an LC
Issuer and as the Agent (in its capacity as the Agent, the “Administrative
Agent”), Bank of America, N.A., as Syndication Agent and as an LC Issuer, RBS
Citizens, N.A., as Documentation Agent, and Key Bank National Association, PNC
Bank, N.A., Regions Bank, TD Bank, N.A. and Wells Fargo Capital Finance, as
Senior Managing Agents.

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein; and

WHEREAS, the Required Lenders are willing to agree to this Amendment on the
terms set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1 Capitalized Terms . Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

2 Amendments. The Credit Agreement shall be amended as of the Amendment
Effective Date (as defined below) as set forth below.

(a) Amendment to Section 1.1 (Defined Terms). Section 1.1 of the Credit
Agreement is hereby amended as follows:

2.2 (i) by deleting the amount “$50,000,000” in clause (d)(i) of the definition
of Borrowing Base” and replacing it with “$60,000,000”.

(ii) by replacing the words “in accordance with” in clause (g) of the definition
of “Permitted Acquisition” with the words “to the extent required by”.

(iii) by inserting the following new definition of “Second Amendment Effective
Date”:

2.3 “Second Amendment Effective Date” means April 6, 2012.

(iv) by deleting the definition of “Subsidiary” in its entirety and replacing it
with the following:

2.4 “Subsidiary” of a Person means, subject to the following sentence, any
corporation, partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the outstanding Capital Stock
having ordinary voting power of which shall at the time be owned or controlled
by such Person. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a subsidiary of the Borrower other than an Unrestricted
Subsidiary (provided that all references to a “Subsidiary” in Sections 6.1(a),
(b) and (c) shall mean each subsidiary of the Borrower).

(v) by inserting the following new definition of “Unrestricted Subsidiary” in
appropriate alphabetical order:

2.5 “Unrestricted Subsidiary” means any subsidiary of the Borrower that is
designated as such by the board of directors of the Borrower; provided that
(i) the board of directors of the Borrower shall only be permitted to so
designate a subsidiary acquired or organized after the Second Amendment
Effective Date as an Unrestricted Subsidiary, (ii) any such designation shall be
made substantially concurrently with the acquisition or organization of such
subsidiary and any Investments made in such subsidiary by the

 

1



--------------------------------------------------------------------------------

Borrower and its Subsidiaries shall be treated as Investments in an Unrestricted
Subsidiary and (iii) immediately after giving effect to any such designation
there exists no Default or Event of Default. Subject to the foregoing, the board
of directors of the Borrower may designate an Unrestricted Subsidiary to be a
Subsidiary; provided that no Unrestricted Subsidiary that has been designated as
a Subsidiary may again be designated as an Unrestricted Subsidiary.

(b) Amendment to Section 6.16 (Dividends). Section 6.16 of the Credit Agreement
is hereby amended by deleting the second sentence of clause (a) thereof in its
entirety and replacing it with the following:

2.6 “Notwithstanding the foregoing, any Loan Party may make any dividends or
distributions to its respective parent company (and the Parent may make any
dividends or distributions to its equity owners) or redeem, repurchase or
otherwise acquire or retire any of its Capital Stock so long as (i) with respect
to any such dividends or distributions during any period other than the period
from April 1, 2012 through December 31, 2012 and with respect to any
redemptions, repurchases or other acquisitions or retirements of its Capital
Stock during any period, (x) after giving pro forma effect thereto, Availability
(with any Suppressed Availability being included in each calculation of
Availability pursuant to this clause (x)) was not less than 17.5% of the
Aggregate Commitment for any period of three consecutive days during the
six-month period ending on the date on which such dividends, distributions,
redemptions, repurchases or other acquisitions or retirements of its Capital
Stock were made and is not projected to be less than 17.5% of the Aggregate
Commitment during the six-month period immediately after the date on which such
dividends, distributions, redemptions, repurchases or other acquisitions or
retirements of its Capital Stock are made (with such projected Availability to
be determined by reference to the average projected Availability on the last day
of each of the relevant six months) and (y) the Fixed Charge Coverage Ratio is
not less than 1.15 to 1.00 after giving pro forma effect to such distributions
as if such distributions were paid on the first day of the relevant period and
(ii) with respect to any such dividends or distributions during the period from
April 1, 2012 through December 31, 2012, (x) after giving pro forma effect
thereto, Availability (with any Suppressed Availability being included in each
calculation of Availability pursuant to this clause (x)) was not less than
$50,000,000 for any period of three consecutive days during the six-month period
ending on the date on which such dividends or distributions were made and is not
projected to be less than $50,000,000 during the six-month period immediately
after the date on which such dividends or distributions are made (with such
projected Availability to be determined by reference to the average projected
Availability on the last day of each of the relevant six months) and (y) the
aggregate amount of such dividends and distributions made by the Parent during
such period does not exceed $0.2325 per unit of Capital Stock plus an additional
$115,000 to the General Partner; provided, however, that, in the case of the
foregoing clauses (i) and (ii), (1) no Default or Unmatured Default then exists
or would result therefrom and (2) the Borrower Representative has delivered a
certificate of an Authorized Officer attesting to the matters set forth in
clause (i) or (ii) above, as the case may be, and showing in reasonable detail
all calculations with respect thereto.”

(c) Amendment to Section 6.17 (Indebtedness). Section 6.17 of the Credit
Agreement is hereby amended by deleting the amount “$10,000,000” in clause
(l) thereof and replacing it with “$25,000,000”.

(d) Amendment to Section 6.20 (Investments and Acquisitions). Section 6.20 of
the Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (h) thereof, replacing the period at the end of clause (i) thereof with
“; and” and adding the following new clause (j):

2.7 “(j) Investments in Unrestricted Subsidiaries not to exceed $20,000,000 in
the aggregate during the term of this Agreement.”

(e) Amendment to Section 6.32 (Parent). Section 6.32 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

2.8 “The Parent shall not engage in any trade or business, or own any assets
(other than the Capital Stock of its Subsidiaries) or incur any Indebtedness
(other than the Secured Obligations, its existing Indebtedness (including the
2010 Parent Notes permitted under Section 6.17(m) and Guaranties); provided that
the Parent may also (x) incur Indebtedness to the extent incurred to refinance
the 2010 Parent Notes pursuant to Section 6.17(d), (y) incur Indebtedness that
is subordinated to the Obligations on terms satisfactory to the Agent in its
Permitted Discretion (“Parent Subordinated Debt”) and (z) incur Indebtedness
pursuant to Section 6.17(l) to the extent no principal payments are payable with
respect thereto prior to the date which is six months after the Facility
Termination Date; provided further that, in the case of clauses (y) and
(z) above, (i) the Net Cash Proceeds of such Parent Subordinated Debt or other
unsecured Indebtedness, as the case may be, are contributed to Petro as a common
equity contribution, or as an intercompany loan in accordance with
Section 6.17(e), and (ii) the Parent has provided the Agent with all documents
evidencing such Parent Subordinated Debt or such other unsecured Indebtedness,
as the case may be, at least 5 Business Days prior to the issuance or incurrence
thereof.”

(f) Amendment to Section 10.15 (Collateral Matters). Section 10.15 of the Credit
Agreement is hereby amended by deleting the word “or” at the end of clause
(a)(v) thereof and adding the following immediately before the period at the end
of clause (a)(vi) thereof:

2.9 “, or (vii) of any Unrestricted Subsidiary upon the designation of any
subsidiary as an Unrestricted Subsidiary by the Borrower in accordance with the
terms of this Agreement”

 

2



--------------------------------------------------------------------------------

(g) Amendment to Article XV (Guaranty). Article XV of the Credit Agreement is
hereby amended by adding the following new Section 15.13 at the end thereof:

2.10 “15.13(Discharge of Guaranty Upon Certain Events). If a Guarantor is
designated as an Unrestricted Subsidiary in accordance with the provisions of
this Agreement or the Capital Stock of any Guarantor is sold in accordance with
the provisions of this Agreement such that the Guarantor is no longer a direct
or indirect Subsidiary of the Borrower, then in each case the Guaranty of such
Guarantor and any subsidiary of such Guarantor that is a Guarantor hereunder
shall automatically be discharged and released.”

3 Conditions to Effectiveness of Amendment . This Amendment shall become
effective on the date on which the following conditions precedent have been
satisfied or waived (the “Amendment Effective Date”):

(h) The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of each of
(i) the Loan Parties and (ii) the Required Lenders.

(i) The representations and warranties contained in the Credit Agreement and the
other Loan Documents shall be true and correct (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date) and no Default or Unmatured Default shall exist.

(j) J.P. Morgan Securities LLC, the Administrative Agent and the Lenders shall
have received all fees required to be paid, and all reasonable out-of-pocket
expenses for which invoices have been presented (including, without limitation,
the reasonable fees and disbursements of legal counsel), on or before the
Amendment Effective Date.

4 Representations and Warranties. Each Loan Party hereby represents and warrants
that (a) each of the representations and warranties contained in Article V of
the Credit Agreement are, after giving effect to this Amendment, true and
correct in all material respects as if made on and as of the Amendment Effective
Date (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date); provided,
that each reference to the Credit Agreement therein shall be deemed to be a
reference to the Credit Agreement after giving effect to this Amendment and
(b) after giving effect to this Amendment, no Default or Unmatured Default has
occurred and is continuing.

5 Effects on Credit Documents . (k) Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed.

(l) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents.

6 Expenses. The Borrower agrees to pay and reimburse J.P. Morgan Securities LLC
and the Administrative Agent for all of their reasonable out-of-pocket costs and
expenses incurred in connection with the preparation and delivery of this
Amendment, and any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of legal counsel.

7 GOVERNING LAW; WAIVER OF JURY TRIAL . THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES
AS SET FORTH FURTHER IN SECTIONS 16.2 AND 16.3 OF THE CREDIT AGREEMENT AS IF
SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

8 Amendments; Execution in Counterparts . (m) This Amendment shall not
constitute an amendment of any other provision of the Credit Agreement not
referred to herein and shall not be construed as a waiver or consent to any
further or future action on the part of the Loan Parties that would require a
waiver or consent of the Required Lenders or the Administrative Agent. Except as
expressly amended hereby, the provisions of the Credit Agreement are and shall
remain in full force and effect.

(n) This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Loan Parties, the Administrative
Agent and the Required Lenders. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts,
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

BORROWER: PETROLEUM HEAT AND POWER CO., INC. By:  

 

Name:              Title:              OTHER LOAN PARTIES: A.P. WOODSON COMPANY
C. HOFFBERGER COMPANY CHAMPION ENERGY CORPORATION CHAMPION OIL COMPANY COLUMBIA
PETROLEUM TRANSPORTATION, LLC HOFFMAN FUEL COMPANY OF BRIDGEPORT HOFFMAN FUEL
COMPANY OF DANBURY HOFFMAN FUEL COMPANY OF STAMFORD J.J. SKELTON OIL COMPANY
LEWIS OIL COMPANY MAREX CORPORATION MEENAN HOLDINGS OF NEW YORK, INC. MEENAN OIL
CO., INC. MINNWHALE LLC ORTEP OF PENNSYLVANIA, INC. PETRO HOLDINGS, INC. PETRO
PLUMBING CORPORATION PETRO, INC. REGIONOIL PLUMBING, HEATING AND COOLING CO.,
INC. RICHLAND PARTNERS, LLC RYE FUEL COMPANY STAR ACQUISITIONS, INC. STAR GAS
FINANCE COMPANY TG&E SERVICE COMPANY, INC. By:  

 

Name:              Title:              STAR GAS PARTNERS, L.P. By: KESTREL HEAT,
LLC, its General Partner By:  

 

Name:              Title:             

 

4



--------------------------------------------------------------------------------

MEENAN OIL CO., L.P. By:MEENAN OIL CO., INC., its General Partner By:  

 

Name: Title: CFS LLC By: Richland Partners, LLC, its Sole Member By:  

 

Name: Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By:  

 

Name: Title: [                    ], as a Lender By:  

 

Name: Title:

 

5